United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3134
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                      Shawn Lee

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: May 24, 2017
                               Filed: June 5, 2017
                                  [Unpublished]
                                 ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Shawn Lee directly appeals the sentence the district court1 imposed after he
pled guilty to possessing a prohibited object in prison, in violation of 18 U.S.C.

      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
§ 1791(a)(2) and (d)(1)(B). His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that Lee’s sentence is
unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (discussing appellate review of sentences; if sentence is within
Guidelines range, appellate court may apply, but is not required to apply, presumption
of reasonableness). Having independently reviewed the record pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                         -2-